UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): May24, 2011 BLACKROCK KELSO CAPITAL CORPORATION (Exact name of registrant as specified in its charter) Delaware 001-33559 20-2725151 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification Number) 40 East 52nd Street New York, NY 10022 (Address of principal executive offices) (212) 810-5800 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM8.01.OTHER EVENTS. The Registrant issued a press release, filed herewith as Exhibit 99.1, and by this reference incorporated herein, on May 24, 2011 announcingcertain actions by its Board of Directors in connection with a proposal to be voted on at the Registrant’s 2011 Annual Meeting of Stockholders. The information disclosed under this Item8.01, including Exhibit 99.1 hereto, is being furnished and shall not be deemed to be “filed” for purposes of Section18 of the Securities Exchange Act of 1934 and shall not be deemed incorporated by reference into any filing made under the Securities Act of 1933, except as expressly set forth by specific reference in such filing. ITEM9.01.FINANCIAL STATEMENTS AND EXHIBITS. (d) Exhibits. Exhibit Number Description Press Release, dated as of May 24, 2011 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. BLACKROCK KELSO CAPITAL CORPORATION Date:May 24, 2011 By: /s/ Frank D. Gordon Name: Frank D. Gordon Title: Chief Financial Officer EXHIBIT INDEX Exhibit Number Description Press Release, dated as of May 24, 2011
